Case 4:20-cv-10069-JLK Document 38 Entered on FLSD Docket 05/03/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   KEY WEST DIVISION

                                   CASE NO. 4:20-cv-10069-JLK


 GERARDO FERNANDEZ and
 KORNPHAT HILDEBRANT,

                Plaintiffs,
        v.

 THAI ISLAND RESTAURANT, LLC, a
 Florida limited liability company and PHEN
 P. FUTTERMAN,

                Defendants.
                                                  /

                       ORDER DENYING MOTION FOR SANCTIONS

        THIS MATTER comes before the Court upon Plaintiffs GERARDO FERNANDEZ and

 KORNPHAT HILDEBRANT’s Motion for Sanctions (the “Motion”) (DE 28), filed January 27,

 2021. Defendants have not responded and the time to do so has passed.

        On July 2, 2020, Plaintiffs filed their Complaint alleging a violation of the Fair Labor

 Standards Act (“FLSA”) for unpaid overtime wage compensation. See Compl, DE1. On August

 27, 2020, Defendants filed their Answer responding to each allegation in the Complaint. See DE

 11. In their Motion for Sanctions, Plaintiffs argue that Defendants’ denial of six allegations in

 the Complaint are frivolous because “. . . Defendants’ own records from the U.S. Department of

 Labor (“DOL”) records, and [Defendants’] own discovery responses show some liability. . . .”

 Mot. at 2. Specifically, Plaintiffs argue that the following Defendants’ denials are frivolous:

        Defendants’ denial that “[a]t all times material hereto, Defendants, THAI ISLAND and

 FUTTERMAN were the employers of Plaintiffs, FERNANDEZ and HILDEBRANT.” Compl. ¶

 10. Defendants’ denial implicitly states that Defendants were not employers of Plaintiffs, thus

 creating an issue of fact to be raised at summary judgment or trial.
Case 4:20-cv-10069-JLK Document 38 Entered on FLSD Docket 05/03/2021 Page 2 of 3




        Defendants’ denial that “[a]t all times material hereto, Defendants, THAI ISLAND and

 FUTTERMAN were and continue to be an “employer[s]” within the meaning of the FLSA.”

 Compl. ¶ 11. Defendants’ denial implicitly states that Defendants are not employers within the

 meaning of the FLSA, thus creating an issue of fact to be raised at summary judgment or trial.

        Defendants’ denial that “Plaintiff, FERNANDEZ was not paid time-and-one-half his

 regular hourly rate of pay for all his hours in excess of forty in each week.” Compl. ¶ 19.

 Defendants’ denial implicitly states that Defendants did pay Plaintiff Fernandez time-and-one-

 half his regular hourly rate of pay for all his hours in excess of forty in each week, thus creating

 an issue of fact to be raised at summary judgment or trial.

        Defendants’ denial that “Plaintiff, HILDEBRANT was not paid time-and-one-half her

 regular hourly rate of pay for all her hours in excess of forty in each week.” Compl. ¶ 22.

 Defendants’ denial implicitly states that Defendants did pay Plaintiff Hildebrant time-and-one-

 half his regular hourly rate of pay for all his hours in excess of forty in each week, thus creating

 an issue of fact to be raised at summary judgment or trial.

        Defendants’ denial that “Defendant, FUTTERMAN was directly involved in decisions

 affecting employee compensation and/or hours worked by Plaintiffs, FERNANDEZ and

 HILDEBRANT.” Compl. ¶ 25. Defendants’ denial implicitly states that Defendant Futterman

 was not directly involved in decisions affecting employee compensation, thus creating an issue

 of fact to be raised at summary judgment or trial.

        Defendants’ denial that “[d]uring Plaintiffs’ employment, Plaintiffs worked hours in

 excess of forty (40) per week for which they were not compensated at the statutory rate of time

 and one-half for all of their hours. Plaintiffs, FERNANDEZ and HILDEBRANT were entitled

 to be paid at the rate of time and one-half for all their hours worked in excess of the maximum




                                                  2
Case 4:20-cv-10069-JLK Document 38 Entered on FLSD Docket 05/03/2021 Page 3 of 3




 hours provided for in the FLSA.” Compl. ¶ 28. Defendants’ denial implicitly states that Plaintiffs

 did not work in excess of forty (40) hours per week and were compensated, thus creating an

 issue of fact to be raised at summary judgment or trial. Additionally, the fact that Plaintiffs

 believe they have overwhelming proof is a matter for consideration at summary judgment or

 trial.

             In the instant Motion for Sanctions, Plaintiffs seek to be reimbursed for attorneys’ fees

 and costs, and for the Court to impose monetary sanctions against both the Defendants and their

 counsel. Mot. at 10. The Court finds, after careful consideration, that Plaintiffs’ Motion for

 Sanctions is premature as Defendants’ Answer raises issues to be resolved at summary judgment

 or trial.

             Accordingly, it is ORDERED, ADJUDGED, and DECREED that Plaintiffs’ Motion

 for Sanctions (DE 28) be, and the same is, hereby DENIED.

             DONE AND ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 3rd day of May, 2021.



                                                         ______________________________
                                                         JAMES LAWRENCE KING
                                                         UNITED STATES DISTRICT JUDGE
                                                         SOUTHERN DISTRICT OF FLORIDA


 cc:         All counsel of record




                                                     3
